Citation Nr: 0303428	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  97-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the neck with right shoulder pain, from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 decision by the 
RO which, in part, granted service connection for 
osteoarthritis of the neck with right shoulder pain and 
assigned a 10 percent evaluation, effective from July 1, 
1996, the day following the veteran's discharge from military 
service.  38 C.F.R. § 3.400(b)(2)(i) (2002).  The Board 
remanded the appeal to the RO for additional development in 
August 1999 and February 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.  

2.  The veteran's cervical spine disability is manifested by 
x-ray evidence of degenerative joint disease, chronic neck 
pain, and slight limitation of motion; symptomatology 
analogous to moderate intervertebral disc syndrome, more than 
moderate limitation of motion, or favorable ankylosis of the 
cervical spine are not present.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the neck with right shoulder pain are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Code 5293 (2002), 67 Fed. Reg. 54354 (to be codified at 
38 C.F.R. Part 4, Diagnostic Code 5293 (effective September 
23, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial August 1996 rating decision, the 
March , 1997 rating action and the January 2000 rating 
action, in the November 1997 statement of the case, in Board 
remands dated in August 1999 and February 2001, in 
supplemental statements of the case dated in March 1997, 
August 2000, and April 2002, and in letters dated in 
September 1996, September 1999, February 2000, July 2001, and 
December 2002 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments and 
testimony.  The letters, the statement of the case, and the 
supplemental statements of the case  provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  The letters 
also notified the veteran of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

By rating action in August 1996, the RO, in part, granted 
service connection for osteoarthritis of the neck with right 
shoulder pain based on treatment for chronic neck and right 
shoulder pain with x-ray evidence of osteoarthritis of the 
cervical spine during service.  

VA outpatient records associated with the claims file in 
October 1999 show treatment for various maladies on numerous 
occasions from 1998 to 1999.  A VA x-ray study of the 
cervical spine in April 1998 showed narrowing at C6-7 with 
sclerosis and spurring in the cervical spine.  

On VA examination of the spine in April 2000, the veteran 
complained of chronic neck pain occasionally radiating into 
his upper extremities for many years.  Objective examination 
revealed that forward flexion was to 45 degrees and extension 
was to 50 degrees.  Eversion to the right and left was to 20 
degrees, and inversion was to 30 degrees in both directions.  
Lateral flexion was to 40 degrees on each side and rotation 
to the left and right was to 70 degrees.  The examiner 
commented that this was considered normal range of motion for 
the cervical spine.  Sensation was intact to pinprick and 
light touch over the dermatomes of the cervical spine and in 
the upper extremities, and muscle strength was 5/5 in all 
pertinent muscles of the neck and upper extremities.  Deep 
tendon reflexes were present in the upper extremities.  
Spurling compression test was negative, and there were no 
other focal neuromuscular deficits.  The impression was 
cervical spine pain with no evidence of any significant focal 
neuromuscular or functional deficits.  The examiner indicated 
that the veteran did not exhibit any weakened movement, 
excess fatigability, incoordination, or pain on motion of the 
cervical spine or right shoulder.  He opined that the pain 
the veteran experienced did not significantly limit his 
functional ability.  When used repeatedly over a period of 
time, the veteran may experience some functional limitation.  
However, the veteran reported that he could work without 
having increased neck pain.  The examiner stated that he 
could not comment on whether the veteran would experience any 
loss in range of motion during a flare-up.  

On VA peripheral nerve examination in April 2000, the veteran 
complained of chronic neck and bilateral shoulder pain which 
appeared to be decreased with exercise and activities.  He 
noted some weakness in both hands and tingling and numbness 
in the right index finger.  On examination, there was 
tenderness over the posterolateral neck, bilaterally, and on 
vertex compression testing.  Forward flexion was to 40 
degrees with extension to 30 degrees.  Rotation was to 45 
degrees, and lateral flexion was to 40 degree, bilaterally.  
Light touch and pinprick were well preserved.  Strength was 
5/5 in the upper extremities and muscle tone and bulk were 
normal.  Deep tendon reflexes were trace at biceps, 
brachioradialis, and triceps.  The assessment included 
chronic neck pain syndrome, post-traumatic degenerative joint 
disease, with symptoms suggestive of a right C6 
radiculopathy.  

A statement from the veteran's "working supervisor" 
received in April 2001, was to the effect that the veteran 
periodically had difficulty performing certain tasks 
requiring overhead work due to pain.  

VA outpatient records associated with the claims file in July 
2001 show treatment for various problems on numerous 
occasions from 1999 to 2001.  A VA x-ray study of the right 
shoulder in August 2001 was normal.  

On VA neurological examination in August 2001, the veteran 
complained of back pain, mostly located in his lumbar region, 
with pain radiating to the neck and shoulders.  He reported 
difficulty raising his arms over his shoulders and numbness 
in the 4th and 5th digits, bilaterally.  The examiner noted 
that he had reviewed the claims file.  On examination, the 
maximum flexion angle of the cervical spine was 20 degrees 
with the maximum extension angle of 10 degrees.  Cervical 
rotation was to 20 degrees in all directions.  There was 
tenderness in the posterior and bilateral posterolateral 
cervical paraspinous region.  There was full strength, bulk, 
and tone in both upper extremities with no fasciculations.  
Deep tendon reflexes were 2 and symmetrical in the upper 
extremities.  Tinel's sign was negative at the wrists and 
elbows.  Joint position, sensation to light touch and 
pinprick were well preserved.  The assessment was chronic low 
back pain syndrome.  

The examiner commented that there were no physical findings 
or history suggestive of a peripheral neuropathy or 
radiculopathy, and no demonstrable muscle spasm.  There was 
no cervical nerve root impairment noted on examination, 
despite the veteran's complaints of numbness in a bilateral 
CB dermatomal distribution.  There was no discernable 
limitation of shoulder motion on either side, and no 
fatigability or loss of shoulder movement attributable to a 
neurological disorder.  

On VA orthopedic examination in September 2001, the veteran 
reported intermittent neck stiffness and an aching discomfort 
in the subacromial region which was worse with overhead 
activity.  With painful flare-ups, which usually occurred 
with extended overhead activity, he experienced a lack of 
endurance and easy fatigability of the shoulder girdle.  The 
veteran reported that the flare-ups lasted anywhere from a 
few minutes to fifteen minutes, but did not cause any 
additional limitation of motion in the shoulder or neck.  
Using a goniometer, forward flexion was to 40 degrees with 
extension to 30 degrees.  Lateral flexion was to 25 degrees 
on the right and to 20 degrees on the left.  Right rotation 
was to 50 degrees and left rotation was to 40 degrees.  
Abduction of the right shoulder was to 170 degrees.  Internal 
rotation was to 80 degrees and external rotation was to 80 
degrees.  Tinel's sign was negative.  Strength was 5/5 and 
grip strength was normal.  There were no sensory deficits or 
any muscle atrophy of the right upper extremity.  There was 
no evidence of pain, weakened movement, excess fatigability, 
or incoordination of the cervical spine or right shoulder.  
The examiner indicated that with increased neck pain, the 
veteran could lose some range of motion in the cervical 
spine, but that he could not offer an opinion as to the 
extent of the loss of motion during flare-ups.  

In an addendum to the report, the examiner indicated that a 
VA MRI of the cervical spine in November 2001 showed changes 
of spondylosis, most severe at C5-6, C6-7, and C7-T1.  EMG 
studies of the veteran's right upper extremity could not be 
determined, as the veteran was not able to relax during 
testing.  

Ratings - In General

The issue pertaining to the rating to be assigned the  
osteoarthritis of the neck with right shoulder pain arises 
from an original claim for compensation benefits.  As held in 
AB v. Brown, 6 Vet. App. 35, 38, where the claim arises from 
an original rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
osteoarthritis of the neck with right shoulder pain under 
Diagnostic Codes (DC) 5003 for degenerative arthritis which 
provides as follows: degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Where limitation of motion of the cervical spine is severe, 
a 30 percent rating is assigned.  Where limitation of 
motion os moderate, a 20 percent rating is awarded.  With 
slight limitation of motion, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Another possible provision of the Rating Schedule under 
which the veteran may be evaluated includes DC 5293, for 
intervertebral disc syndrome.  In that case, with pronounced 
impairment characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, with little intermittent relief, 
a 60 percent rating is assigned.  With severe impairment 
characterized by recurring attacks with intermittent relief, 
a 40 percent rating is assigned.  A 20 percent rating is 
awarded for moderate impairment shown by recurring attacks.  
Mild impairment warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The regulations for the evaluation of intervertebral disc 
syndrome under DC 5293 were amended, effective from September 
23, 2002.  67 Fed. Reg. 54345 -54349 (Aug. 22, 2002).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPREC 3-2000.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months will be rated 10 percent.  A 
20 percent evaluation will be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The medical evidence shows that the veteran's osteoarthritis 
of the neck with right shoulder pain is manifested primarily 
by subjective complaints of neck pain radiating into his 
shoulders.  The medical evidence shows a decreased range of 
motion in the cervical spine with the actual measurement of 
forward flexion, by means of a goniometer, to 40 degrees with 
extension to 30 degrees.  (See November 2001 VA examination.)  
Normal flexion and extension is to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate V (effective from September 23, 2002).  The 
medical evidence demonstrates no more than slight limitation 
of motion of the cervical spine.  Absent objective evidence 
of at least moderate limitation of motion, no basis is 
provided for assignment of a rating greater than 10 percent 
under DC 5290.  

While the veteran complains that he has difficulty working 
with his arms over his head and that it causes numbness in 
two digit of both hands, he has essentially full range of 
motion in his right shoulder.  Moreover, there are no 
clinical findings that he has loss of upper extremity motor 
power or sensory status due to radicular symptoms.  Absent 
objective findings of at least moderate intervertebral disc 
syndrome, with recurrent attacks, no basis is provided for 
assignment of a rating greater than 10 percent for 
osteoarthritis of the neck with right shoulder pain under the 
old criteria for intervertebral disc syndrome DC 5293.  
Additionally, the evidence does not show incapacitating 
episodes of at least two week but less than four weeks during 
the past 12 months.  Thus, a rating in excess of 10 percent 
is not warranted under the revised rating criteria for DC 
5293.  

The rating schedule sets forth other diagnostic codes 
applicable to cervical spine disabilities that provide for a 
rating greater than 20 percent.  However, DC 5285 is not for 
application because the medical evidence fails to show that 
the veteran suffered a fractured vertebra, and current 
medical evidence fails to demonstrate any vertebral deformity 
or other associated residuals.  DC's 5286 and 5287 are 
inapplicable because the evidence does not reveal ankylosis 
of the cervical spine.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has taken note of the veteran's assertion that he 
experiences neck pain which produces functional limitations.  
However, despite subjective complaints of neck pain, recent 
examinations did not indicate that pain significantly 
interfered with his performing range of motion of the 
cervical spine or right shoulder.  Furthermore, the VA 
examiners in September and November 2001 specifically found 
no weakened movement, excess fatigability or incoordination 
from the veteran's cervical spine or right shoulder.  
Although the neurologist in September 2001 indicated that the 
veteran may have some additional range of motion loss during 
flare-ups, he could not offer an opinion as to the degree of 
additional range of motion loss.  In light of the foregoing, 
an increased evaluation, based on pain or functional loss 
alone, is not warranted.  


ORDER

An evaluation in excess of 10 percent for osteoarthritis of 
the neck with right shoulder pain is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

